MEMORANDUM **
Sumathe Haswaeng, a native and citizen of Thailand, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. *533We review “whether substantial evidence supports a finding by clear, unequivocal, and convincing evidence that [Haswaeng] abandoned his lawful permanent residence in the United States.” Khodagholian v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the agency’s determination that the government met its burden of showing Haswaeng abandoned his lawful permanent resident status because the record does not compel the conclusion that he consistently intended promptly to return to the United States. See Singh v. Reno, 113 F.3d 1512, 1514 (9th Cir.1997) (holding that “[t]he relevant intent is not the intent to return ultimately, but the intent to return to the United States within a relatively short period”); see also Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th Cir.1986) (alien’s trip abroad is temporary only if he has a “continuous, uninterrupted intention to return to the United States during the entirety of his visit”).
Haswaeng’s contention regarding cancellation of removal is unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.